Title: To Thomas Jefferson from John Trumbull, 19 December 1788
From: Trumbull, John
To: Jefferson, Thomas



Dr Sir
London Decr. 19th. 1788.

Your Letter of the 26th. Novr. with the Bill enclos’d (and which has been duly honor’d) came to hand in due time.
By the Diligence which leaves town tomorrow morning, you will receive a Box containing your Harness and Saddles. The maker wishes them to be unpacked as soon as they come to your hands. They are taken to pieces for the convenience of package;—the Box likewise contains what further Books of your list Payne has been able to procure, four Ream of paper, and a little case with two pictures, one of which I hope you will do me the honor to accept, and the other I beg you to be so good as offer to Miss Jefferson:—I almost despair of its meeting her approbation, but  it is all I can do untill I have the happiness to see you again:—You would have received both long since, but for the Vexation I have had with my larger picture, and which has left me little Spirits to attend to any thing else:—I hope Miss Jefferson’s health is perfectly reestablished.
I have begg’d Mrs. Church who is just come to Town to try your Carriage. I shall report to you by the next post, and as Mr. Parker is now here and returns soon to Paris, I hope you will soon receive it.
Parties run very high on the question of the Regency, necessary during the King’s illness. This is a day of warm debate in the House of Commons:—I am Dr Sir Your most Obliged servant,

Jno. Trumbull

